Citation Nr: 1451767	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for bilateral foot/heel disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1977 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of service connection for low back disorder and bilateral foot/heel disorder.  

The Veteran presented testimony at before a Veterans Law Judge (VLJ) at a Board hearing in June 2011. A copy of the transcript has been associated with the record. 

The previously-assigned VLJ who conducted the July 2011 hearing has retired from the Board. In August 2012, the Board offered the Veteran another hearing before a different VLJ. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012) (the Board member who conducts the hearing will participate in making the final determination of the claim). The Veteran responded in September 2012 that he did not want another hearing, and asked the Board to consider the case on the evidence of record.

In December 2011, the Board remanded the case to the Appeals Management Center (AMC) in Washington, DC, for further development of evidence and a VA medical examination. The AMC issued a Supplemental Statement of the Case (SSOC) in August 2012, again denying both the Veteran's claims for service connection. The case has been returned to the Board. 

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's low back disorder was incurred by any incident of his active duty service. 

2. The preponderance of the evidence is against a finding that the Veteran's bilateral foot/heel disorder was incurred by any incident of his active duty service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for low back disorder have not been met. 
38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The criteria for service connection for bilateral foot/heel disorder have not been met. 38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

In the December 2011 remand the Board requested that the RO/AMC obtain the Veteran's service and private treatment records and afford him a new examination on his foot and back to include an opinion with regard to the current severity and etiology of any current low back and foot disorders. The record reflects that additional treatment records were obtained and associated with his claims file. The VA examination to include an opinion with regard to severity and etiology was also obtained. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Medical records from the Veteran's workers compensation claim, as well as other private medical/treatment records are not a part of the Veteran's claims file. Pursuant to the Board's December 2011 remand directive, the RO sent the Veteran requests for authorization to acquire those private medical/ treatment records on two occasions, in January 2012 and March 2012. The Veteran failed to respond to either request. Additionally, the Board notes that record reflects a July 2009 statement from the Veteran stating that he was no longer able to locate his past medical records. Accordingly, the Board finds that the VA has fulfilled its duty to assist the Veteran in attaining these relevant records, and the Board may proceed in adjudicating the appeal. 

Service Connection - In General

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). See Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if an organic disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Low Back Disorder 

The Veteran seeks service connection for a low back disability resulting from an injury during his active military service. The Veteran currently suffers from diagnosed low back conditions. However, the Board finds there is no probative evidence linking this disorder to his military service. The preponderance of the evidence is therefore against a finding that the Veteran's current disorder is related to service and the appeal will be denied. 38 C.F.R. § 3.102.

In April 2012, the Veteran was afforded a VA C&P examination, as directed in the Board's December 2011 remand order. The examiner diagnosed the Veteran with spina bifida occulta, spondylitis, and mild degenerative disc disease of the lumbar spine. These diagnoses are corroborated by other VA and private medical evidence of record. 

The Veteran asserts that his low back disability began in service when he was in basic training. Specifically, the Veteran alleges that the nearly 80-pound sack they had to carry during basic training while running and marching for miles caused his current back disability. He recounts an instant when his back hurt so much during a march that he fell to his knees in anguish over the pain; he states this happened in April or May of 1977. 

The Veteran's service treatment records, however, contains no evidence of the incident described by the Veteran, or any complaints about his back during his active duty service. The Veteran's entry examination in March 1977, noted slight limitation of motion in the Veteran's hip; but his separation examination in October 1977 revealed no abnormalities and noted the Veteran was in good health leaving service. In the Veteran's Report of Medical History at his separation examination, the Veteran himself affirmatively reported no complaints of back pain. In fact, there are no records of any complaints of back pain until nearly two decades later in May 1994, when the Veteran filed for a workers compensation claim for a back injury he sustained when he fell off a roof he was working on. 

As explained earlier in this decision, to establish direct service connection, the evidence must show a nexus, or link, between the claimed in-service incurrence or aggravation of the claimed condition, and the Veteran's current disability. Here, even assuming the Veteran's claimed in-service event/injury did occur, the Veteran's claim fails to establish a nexus/link to service. In April 2012, the Veteran was afforded a VA C&P examination, the examiner opined that the Veteran's current low back condition was less likely than not caused by or aggravated by his military service. The examiner explained that his back condition was more likely related to his injuries sustained during his post-service employment, and not his military service. 

Moreover, the Board notes that the Veteran has been diagnosed with spina bifida occulta, a congenital condition of the spine. The threshold question in analyzing this condition as it relates to the Veteran's service connection claim is whether the condition is a congenital defect or disease. Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2014). However, the mere fact that a disorder is congenital in origin does not preclude service connection. See VAOGC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin"); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009). Only congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law. See Id. The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Congenital defects are by definition static in nature, and thus the litmus test for distinguishing a congenital defect from a congenital disease is whether the disorder in question is subject to change. See VAOPGCPREC 67-90. As explained in the precedential General Counsel opinion, "congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration." Id. The opinion states further: "[a] disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration." Id.; see also Quirin, 22 Vet. App. at 395 (observing that "[u]nder the framework set forth in the General Counsel's opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)). Thus, if the disorder may be aggravated, then it is not considered a congenital defect, and consequently it is eligible for service connection notwithstanding its congenital nature. See id.

Spina bifida occulta is considered, for VA purposes, a developmental / congenital defect, and therefore, service connection for such a condition cannot be supported as a matter of law. See 38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Additionally, the records does not show evidence of any medical treatment records, diagnoses, or even documented complaints of back pain, during the time between leaving active service and the Veteran's workers compensation claim in 1994. While the absence of any mention of any complaints of symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim). 

The Board finds the VA examiner's opinion from April 2012 is the most probative evidence addressing the Veteran's disorder because it is clearly factually informed, medically based, and responsive to this inquiry. The examiner provided a full and complete rationale for her opinion which was based on a review of the file and a thorough examination of the Veteran. The examiner determined that the Veteran's back condition had no nexus, or link, with the Veteran's claimed in-service injury/event. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993). The credibility and weight to be attached to these opinions is within the province of the Board. Id; see also Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). As the VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the claimed disability. 

The Board notes that a July 2011 private medical examination from a chiropractic center the Veteran was receiving care from, noted an opinion that it was "plausible" that the Veteran's lower back pain was related to his military service. In evaluating the probative value of competent medical evidence, the value of medical opinion evidence depends on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The credibility and weight to be attached to these opinions are within the province of the adjudicators. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing medical data). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board accords greater probative value to the opinion of the April 2012 VA examiner because of her medical expertise, investigation into the Veteran's claims file and medical history, and definitive diagnosis and medial opinion. The Board notes that the July 2011 private medical examination provided that it was only "plausible" that the Veteran's back condition was related to his military service. This in itself is not a sufficient opinion upon which to grant service connection. See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation). While the July 2011 examiner's statement offers some evidentiary support to the Veteran's claim, the Board finds it less probative when weighed against the April 2012 VA examiner's definitive opinion on the subject of causation. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances); see also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998). The April 2012 VA examiner, after having reviewed the claims file, and all relevant sources of medical history, found definitively that the Veteran's back condition was not related to his military service, and that it was most likely caused by his post-service employment and subsequent accidents. The Board, therefore, accords greater probative weight to the April 2012 opinion. 

Furthermore, the VA examiner's opinion is based on her training, education and experience, as a physician, as opposed to the July 2011 opinion offered by the Veteran's chiropractor. The Board considers a medical physician's opinion to be more probative in this instance, since a physician has more training and education in the medical field, especially in determining the etiology of a chronic condition. Most importantly, as stated in the preceding paragraphs, the VA examiner's analysis consulted the entirety of the Veteran's claims file, to include post-service treatment records, and concluded, nonetheless, that the evidence of record did not support a nexus between the Veteran's current condition and his military service. There is no evidence that the July 2011 opinion was reached after a thorough investigation of the Veteran's claims file and past medical information.  Accordingly, the Board finds the VA examiner's opinion dispositive of the medical question of whether a nexus exists to establish service connection on a direct basis. 

Alternatively, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat relaxed evidentiary standard. See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.

While the Veteran's back condition (degenerative joint disease, or osteoarthritis) does qualify as a chronic disease under § 3.309(a), the Veteran's claim for service connection through § 3.303(b) still fails because of the lack of evidence to demonstrate actual continuity of symptomology. 

The other evidence in the claims file includes multiple lay statements from the Veteran, and his family and friends, asserting that his low back pain started in service and has persisted since that time. As stated previously, lay statements by themselves can be found to be enough to establish continuity of symptomology if they are competent and credible.  Here, the lay statements cannot be found to be competent nor credible.  First, the Veteran as a lay person does not have the requisite medical training, education or experience to diagnose his symptoms of back pain to that of a complex chronic disease such as degenerative joint disease. Although the Veteran is competent to identify back pain, he is not competent, however, to identify the source of that pain to be from his chronic condition, versus a different back disorder, to include spina bifida occulta. Such diagnosis of the source of his pain would require a medical professional. Therefore, the Veteran is not competent to identify his current back pain as a result of a continuing chronic condition from service, especially since he suffers from various other back disabilities. 

Second, the Board finds that the Veteran's lay statements regarding his continuing back condition are not credible. There are several factors that weigh against the Veteran's credibility as to his lay assertions. The first medical evidence of a back condition in the claims folder is from his workers' compensation claim in the 1990's. This first private treatment record is nearly two decades after his discharge from military service.  Although the Board cannot determine that lay evidence lacks credibility solely based on the fact that it is unaccompanied by contemporaneous medical evidence, the lack of such evidence, however, can be utilized as a factor in determining credibility. See Buchanan, 451 F.3d at 1336-37. 

Moreover, in the Veteran's October 1977 separation examination, the report of medical history by the Veteran himself noted no disabilities or pain regarding his back or spine. Indeed, he affirmatively checked the column identifying that he had never had or had then recurrent back pain or joint pain, and confirmed that his overall health condition was "good".  Therefore, the Board finds this evidence, when combined with the April 2012 VA examiner's findings and the lack of contemporaneous medical evidence, militates against a nexus between the Veteran's current low back condition and his service. 

Finally, service connection can also be granted for certain chronic diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service. Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. There is no medical evidence the Veteran's low back condition manifested within 10 percent within one year after his separation from service. While the Veteran is competent to report observable symptoms, he is not, however, competent to identify a specific disability, or level of severity, according to the appropriate diagnostic code. See Layno v. Brown, 6 Vet. App. 465 (1994); see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") Such competent evidence concerning the nature and extent of the Veteran's complex back disability can only be provided by medical professionals with specialized training, education and experience. As such, the Board finds that there is no such competent diagnosis of the Veteran's condition manifesting 10 percent within the requisite time period after service, and, therefore, this presumption is not applicable. 

Bilateral Foot Disorder

The Veteran seeks service connection for a foot condition that he asserts was result of his boot camp training during his military service. There is no probative evidence linking his claimed disorder to military service and the claim will be denied. 38 C.F.R. § 3.102.

In his April 2012 C&P medical examination, the Veteran was diagnosed with bilateral plantar fasciitis and flat-feet (pes planus). The Veteran claims that, like his back condition, his bilateral foot condition was caused by his in-service incident during his training at boot camp. Again, however, there is no record of such incident in service, and similarly, the Veteran's separation examination showed no complaints or recorded injuries to his feet at discharge.  Indeed, the Veteran, during his Board hearing in June 2011, nearly retracted his claim regarding his foot condition, asserting that the condition did not actually begin until several months after service. Moreover, regardless of the establishment of any in-service incident/incurrence of the injury, the VA examiner in the Veteran's April 2012 C&P examination explicitly opined that the Veteran's diagnosed bilateral foot conditions are less likely than not connected to his military service. 

The Board finds that the Veteran has failed to establish any in-service incurrence of his bilateral foot condition, and, regardless, cannot link his condition to such an injury/incurrence thereof. The Board finds that the Veteran's exit examination and his testimony during his Board hearing most probative in establishing that the Veteran did not incur his bilateral foot condition during his military service. As noted above, the Veteran's separation medical examination revealed no issues with the Veteran's feet and instead the Veteran described himself as in good health. In the Veteran's report of medical history, the Veteran himself affirmatively checked the column noting that he had no problems with his foot or lower extremities. This evidence, put together with the Veteran's own testimony in his June 2011 hearing that his foot condition did not develop until after service, is most probative in rebutting any claim of an in-service incurrence of his claimed injury.  Therefore, the Board finds that the weight of the evidence is against the Veteran suffering an injury or encountering foot problems during active service.  See Madden, supra.  

Moreover, the Veteran's claim for his bilateral foot condition also fails in establishing the requisite nexus/link between his military service and his disability. While the Veteran has been diagnosed with bilateral plantar fasciitis and flatfeet, the April 2012 VA examiner noted that neither condition were related to the Veteran's military service. The examiner provided an adequate medical reasoning for his conclusion where he opined that the Veteran's foot condition was more likely than not caused by his post-service employment injuries. The examiner further explained that the Veteran's foot condition was a result of heavy lifting during in his post-service employment, and the Veteran's subsequent work related injury. The Board finds this opinion to be most probative because the medical examiner's conclusion was done after a thorough investigation of the Veteran's claims file and a physical examination of the Veteran himself. The Veteran's claims file contains no additional information regarding any other analysis or diagnosis, of the Veteran's foot condition that the Board could infer an establishment of a nexus to his military service. Consequently, the Board finds the VA examiner's opinion dispositive of the medical question of whether a nexus exists to establish service connection for the Veteran's bilateral foot condition, and the claim is denied. 

The Board has considered any and all lay statements made by the Veteran, and by those lay persons on his behalf, regarding his bilateral food condition. While the Veteran and the individuals that provided lay statements may be competent in identifying observable symptoms of a condition, none of them are competent to identify the severity or etiology of the foot disorders in this case.  See Jandreau, supra.  Consequently, the Board finds that those lay statements are not competent in establishing a nexus between the Veteran's current disability and his military service.   

Bilateral foot disorder, to include flat-feet and plantar fasciitis, are not chronic disease listed under § 3.309(a), and, therefore, does not qualify for any presumptions hereto, or any analysis under continuity of symptomology, under § 3.309(b). See Walker, 708 F.3d 1331.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claims, as the preponderance of the evidence is against his position.




ORDER

Service connection for a low back condition is denied. 

Service connection for a foot/heel condition is denied. 




____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


